Citation Nr: 1817133	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  11-14 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and drug and alcohol abuse.  


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1985 to April 1988 with additional service in the United States Navy Reserve from April 1988 to September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Oakland, California.  

The claim was previously remanded in September 2016 for clarification on the Veteran's in-service status.  It is now back before the Board for appellate consideration.  


FINDINGS OF FACT

An acquired psychiatric disorder, to include PTSD, depression, and drug and alcohol abuse, is not etiologically related to the Veteran's active military service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, depression, and drug and alcohol abuse, have not been met.  38 U.S.C. §§ 101, 1110, 1131, 5103A, 5107 (2012); 38 C.F.R § 3.6, 3.303, 3.304, 4.125 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records have been obtained.   

The Veteran was also provided with VA examinations in connection to his claim.  Neither the Veteran, nor his representative, has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  He was also offered an opportunity to testify before the Board, but he declined.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304 (f). 

Service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing inactive duty for training INACDUTRA. 38 U.S.C. §§ 101 (24), 106, 1110 (2012);  38 C.F.R. §§ 3.6, 3.303, 3.304. ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists. 38 C.F.R. § 3.6 (c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6 (d).

The Veteran claims that he experienced a stressor after his period of regular active duty service, during a time period in which he served in the United States Navy Reserve in April 1989.  The Veteran has claimed that he has PTSD and other psychiatric disorders attributable to a noncombat stressor, specifically a turret explosion on the USS Iowa which killed many service members.  He has alleged that while in transit from the USS Iowa to his reserve duty station in April 1988, he saw a news report showing that 87 of his shipmates were killed in an accident aboard the USS Iowa.  

The RO has determined that the deadly explosion, killing 47 crewmen, occurred on April 19, 1989, over one year after the Veteran had separated from active service.  

The Veteran was enlisted in the United States Navy Reserve at the time of the explosion, but the record does not show that he was on etiher ACDUTRA or INACDUTRA at the time.  

The Veteran's service treatment records do not reflect any treatment or diagnosis of a psychiatric disorder.  Post-service VA treatment records show findings of psychiatric disorders, including PTSD, depression, and drug and alcohol abuse. 

The Veteran was enlisted in the Navy Reserves during the time of the claimed stressor.  However, his service personnel records details that he was neither on active duty for training, nor inactive duty for training on April 19, 1989 (the date when the explosion occurred).  Records indicate that the Veteran participated in drills on April 1 and 2, 1989.  

Thus, the Board finds that service connection for an acquired psychiatric disorder is not warranted since the Veteran was not on active duty, active duty for training, or inactive duty for training at the time of the explosion.  Without the requisite period of service, there is no legal basis upon which the claim may be granted.  


ORDER

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and drug and alcohol abuse is denied.  



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


